In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Rosengarten, J.), entered November 9, 2011, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly slipped and fell on a patch of ice on *835property owned by the defendant. The defendant established its prima facie entitlement to judgment as a matter of law by demonstrating that it neither created the alleged hazardous condition nor had actual or constructive notice of its existence for a sufficient length of time to discover and remedy it (see Feola v City of New York, 102 AD3d 827, 827-828 [2013]; Wylie v Brooks/ Eckerd Pharmacy, 49 AD3d 533, 534 [2008]). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Mastro, J.P., Rivera, Lott and Cohen, JJ., concur.